Citation Nr: 0216253	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  01-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for esophageal cancer 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1966 to December 1968.

In July 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
veteran's claims for service connection for esophageal 
cancer, arthritis, and diabetes mellitus.  He appealed the 
RO's decision to the Board of Veterans' Appeals (Board).

In January 2002, during the pendency of the appeal, the RO 
granted the claim for service connection for Type II diabetes 
mellitus-as a residual of exposure to Agent Orange.  The 
veteran has not appealed either the initial rating assigned 
or the effective date of it, so that issue has been resolved 
and is no longer before the Board.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The only remaining issues 
before the Board, then, are his purported entitlement to 
service connection for esophageal cancer and arthritis.


FINDINGS OF FACT

1.  The veteran served in Vietnam from April 1966 to April 
1967.

2.  There is no medical evidence of record indicating that he 
has esophageal cancer as a result of his service in the 
military, including as a consequence of his exposure to Agent 
Orange while in Vietnam.

3.  There also is no medical evidence of record confirming 
that he has arthritis or, even if he does, indicating that it 
is causally related to his service in the military.



CONCLUSIONS OF LAW

1.  The veteran's esophageal cancer was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred-including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2002).

2.  The veteran's arthritis, even if he has it, was not 
incurred in or aggravated during service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  The July 2000 RO decision, which the veteran 
appealed to the Board, and the August 2000 Statement of the 
Case (SOC) explained the reasons and bases for denying 
his claims-including the critical need to have medical 
evidence causing relating the conditions at issue to his 
military service.  And since both of those documents were 
issued prior to enactment of the VCAA in November 2000, the 
RO sent him a follow-up letter in April 2001 specifically 
apprising him of this new law and all of its legal 
implications insofar as his particular appeal.  After 
receiving that letter, he submitted his Substantive Appeal 
(on VA Form 9) later in April 2001 and indicated that 
additional relevant medical records could be obtained from 
Dr. Eric W. Smith.  To permit the release of his confidential 
medical records from that doctor, the veteran completed, 
signed, and enclosed a VA Form 21-4142.  So the RO obtained 
those records, as requested; Dr. Smith, incidentally, works 
for the 
Tri-State Medical Clinic.  There is no additional medical or 
other evidence, not already of record, that needs to be 
obtained, and the veteran's representative confirmed this in 
a May 2001 statement (on VA Form 21-4138).  He indicated 
that he had contacted the veteran regarding the VCAA letter 
from the RO, and that he understands:

1.  The evidence VA needs to support the 
claim;
2.  What evidence VA will attempt to 
obtain;
3.  What evidence VA already has 
pertaining to the claim; and
4.  What evidence he needs to furnish in 
connection with the claim.

The representative further indicated that the veteran was not 
aware of any source of evidence relevant to the claim other 
than that which the VA will attempt to obtain and/or which 
has already been identified.  The veteran since has received 
a Supplemental Statement of the Case (SSOC) in January 2002 
further discussing the type of evidence needed to support his 
allegations and the reasons and bases for denying his claims.  
So he has been give sufficient time to present the necessary 
supporting evidence.  Therefore, there is no remaining 
preliminary notice or development required by the VCAA since 
he declined his opportunity for a hearing.  See, e.g., Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This being the case, the 
Board may proceed to issue a decision without fear of 
prejudicing him.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

II.  Governing Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Arthritis and malignant 
tumors, even if not shown during service, nonetheless will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Also, a veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  
38 C.F.R. § 3.307(a).  Prior law required that the veteran 
have a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the Court 
of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 
38 U.S.C.A. § 1116.  And since the change occurred during the 
pendency of the appeal, and obviously is more favorable to 
the veteran, his claim must be considered under the new, 
lesser standard.  Karnas, 1 Vet. App. at 312-13; see also 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  Furthermore, 
the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, 
be presumptively service connected if this requirement is 
met, even though there is no record of such disease during 
service.  They are:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).

The Board notes additionally that, as a result of recent 
amendments to 38 C.F.R. § 3.309(e), type-II diabetes mellitus 
was added to the list of diseases for which presumptive 
service connection can be established.  The change was 
effective July 9, 2001.  See 66 Fed. Reg. 23166, 23169 (May 
8, 2001).  But as mentioned earlier, the RO has already 
granted service connection for the veteran's Type-II Diabetes 
Mellitus as a result of that change in law.  See the RO's 
recent rating decision issued in January 2002.  So the 
veteran already is receiving compensation and other benefits 
from VA for that condition.

The changes to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 also 
eliminated the 
30-year presumptive period for respiratory cancers, following 
the last exposure to Agent Orange.

The veteran's service personnel records confirm that he 
served in Vietnam from April 1966 to April 1967 (and, again, 
that was the basis for granting service connection for his 
type II diabetes mellitus).  Therefore, it is presumed that 
he was exposed to Agent Orange while there.  But esophageal 
cancer is not one of the conditions medically determined by 
VA to result from exposure to Agent Orange (i.e., it is not 
one of the respiratory cancers of the lung, bronchus, larynx, 
or trachea mentioned in 38 C.F.R. § 3.309(e)).  So the 
veteran is not entitled to the presumption of service 
connection under this regulation.  He can still establish 
his entitlement, however, by identifying or submitting other 
competent medical evidence showing that his service in 
Vietnam (and, in particular, his exposure to Agent Orange 
while there) led to his esophageal cancer.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Even the medical evidence specifically cited by the veteran 
in his April 2001 Substantive Appeal (on VA Form 9) as 
supportive of his claim, concerning his treatment by Dr. 
Smith, only confirms that esophageal cancer was initially 
diagnosed in mid-1998 and subsequently treated with 
chemotherapy and radiation.  This medical evidence does not, 
however, etiologically link the condition to the veteran's 
military service-including his exposure to Agent Orange 
while in Vietnam.  The same is true of the other medical 
records earlier obtained from the Schumphert Health System 
because they, too, only show an initial diagnosis in 1998 
with no causal relationship to service, including exposure to 
Agent Orange.  Consequently, in absence of any such medical 
nexus evidence in the record on appeal, the veteran is not 
entitled to service connection for the esophageal cancer 
secondary to exposure to Agent Orange.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

As for the veteran's claim for arthritis, none of the medical 
evidence of record even confirms that he has it.  Moreover, 
even if, for the sake of argument, the Board were to presume 
that he does, there still is no medical nexus evidence 
causally relating the arthritis to his service in the 
military.  So service connection is not warranted for that 
condition, either.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.)  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

Since the veteran is a layman, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on the determinative issue of causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, in the 
complete absence of any competent medical nexus evidence 
supporting his claims, the preponderance of the evidence is 
unfavorable, so the benefit-of-the-doubt rule does not apply.  
See 38 C.F.R. § 3.102; Schoolman v. West, 12 Vet. App. 307, 
311 (1999); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for esophageal cancer 
secondary to exposure to Agent Orange is denied.

The claim for service connection for arthritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

